Citation Nr: 0709991	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  03-25 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL


The appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The appellant served in the National Guard and had active 
duty for training (ACDUTRA) from May 1966 to October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDING OF FACT

The appellant does not have asthma that is related to ACDUTRA 
or any inactive duty training.


CONCLUSION OF LAW

The appellant does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 101(24), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
February 2002, and June and December 2004.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to service connection for asthma, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The RO specifically 
requested that the appellant either identify or submit any 
evidence or information he had pertaining to his claim.  The 
RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews and the text of the relevant portions 
of the VA regulations.  While the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), these questions are not now before 
the Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the 
appellant's service medical records (SMRs), VA and private 
medical records, and Social Security Administration (SSA) 
records.  A medical examination was not provided because, 
without evidence of either in-service treatment for or 
diagnosis of asthma, or competent evidence that the appellant 
was exposed to nerve gas agents in service as contended, 
there is no in-service event on which a nexus opinion could 
be based.  See 38 C.F.R. § 3.159(c)(4).  VA has no duty to 
inform or assist that was unmet.

The appellant is currently diagnosed with severe asthma, and 
he claims his asthma was caused or aggravated by exposure to 
Agent Orange, mustard gas, and unnamed nerve gas(es) while on 
ACDUTRA, and during annual National Guard training.  The 
appellant claims this testing was related to Project SHAD.  
While the appellant has not provided any evidence that he 
participated in any of the specific tests that have been 
declassified, he alleges that one of the incidents of 
exposure to gas occurred while undergoing Guard training in 
Maryland.  The evidence of record indicates that testing was 
conducted at the Edgewood Arsenal, Maryland.  

VA has established specific procedures for the development of 
all claims alleging disease or injury as a result of 
participation in chemical or biological testing.  Veterans 
Benefits Administration (VBA) Fast Letter 02-24 (September 
26, 2002).  Specifically, VBA Fast Letter 02-24 requires, 
inter alia, an attempt to verify a appellant's participation 
in chemical or biological testing.  The holder of the 
database of participants in Project SHAD was asked if the 
appellant was a participant in any Project SHAD testing 
during the period from July 1, 1965, through October 5, 1969, 
the period encompassing the appellant's periods of inactive 
duty training and ACDUTRA.  The March 2006 response was that 
the appellant was not listed in the DoD Project 112/SHAD 
database as a participant.  

The appellant avers that he has had asthma since his initial 
ACDUTRA, but his SMRs show no complaints or treatment related 
to asthma or any other respiratory disorder.  An examination 
report from early in his initial period of ACDUTRA showed no 
complaints of asthma, and the examiner found no evidence of 
any respiratory disease.  Periodic National Guard 
examinations similarly reported no complaints related to 
asthma or any other respiratory disorder.  

Of record are private treatment records from the Health 
Centers of Northern New Mexico (HCNNM) for the period from 
December 1995 through 2001, as well as several later letters 
from B.C., M.D., also of HCNNM, stating that the appellant 
had been seen at HCNNM since December 1995 for severe asthma.  
The earliest related medical entry is a December 1995 
treatment note indicating that the appellant had a history of 
being a heavy smoker, and assessed that the appellant had 
possible asthma or COPD.  

Dr. C.'s letters reiterate the appellant's contention that he 
was exposed to various gases while serving in the military, 
and that, over the years since leaving service he has had 
problems with his respiratory disorder.  In an April 2004 
letter, Dr. C. stated that the appellant had told him that he 
had identified his first respiratory complaint as arising 
when he was yearly exposed to a "gas chamber" while on 
annual training, and that this had occurred nine years in a 
row.  The letter also noted that a document had recently been 
found that attested to the fact that veterans were exposed to 
unknown research gases during a period of years during which 
the appellant was in the military.  Dr. C. stated that this 
provides circumstantial evidence that the appellant could 
have been exposed to more than mustard gas, and that, if so, 
this could explain the appellant's intolerable respiratory 
complaints.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is medical evidence of a current disability, 
severe asthma.  However, there is no medical evidence of an 
in-service incurrence or aggravation of a related injury or 
disease.  As noted, the appellant's SMRs are completely 
silent as to complaints or treatment for any respiratory 
disorder.  Moreover, there is no competent evidence that the 
appellant was exposed to any gases as a part of Project 
112/SHAD.  As noted, the appellant's name is not on the list 
of servicemen who participated in these projects.  

As for the appellant's claim of exposure to mustard gas, the 
provisions of 38 C.F.R. § 3.316 allow for an award of service 
connection for chronic forms of asthma when there was full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  The appellant did not have 
any period of active military service, see 38 U.S.C.A. 
§ 101(24), but more significantly, there is no indication in 
the record of any such exposure except the appellant's own 
unsupported allegation.  

The Board has considered the statements from Dr. C., but 
finds them to not be helpful because they are based on the 
appellant's averment that he was exposed to certain gases 
while in service, a fact that has not been proven.  (The 
appellant is competent to say that he was exposed to gas, but 
not to say what type of gas.)  Moreover, Dr. C.'s statement 
that the article describing testing on servicemen provides 
circumstantial evidence that the appellant could have been 
exposed to gas, and that, if so, this could explain the 
appellant's respiratory complaints, is neither evidence of 
exposure to such gases nor credible medical evidence of a 
nexus between such exposure and the appellant's current 
disability.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(doctor's opinions based on history furnished by appellant 
and unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).

The appellant contends that his asthma is a result of his in-
service exposure to gas agents while attending National Guard 
training.  However, as noted, there is no evidence that the 
appellant was a participant in such training, at least not of 
any nerve agent or mustard gas or Lewisite as contended.  
(The Board recognizes that tear gas exercises were not 
uncommon, even for basic trainees, but there is no evidence 
that the appellant experienced any exposure as suggested by 
Dr. C.)  Moreover, there is no evidence of record showing 
that the appellant has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2006).  Consequently, the appellant 's own 
assertions as to the etiology of his asthma have no probative 
value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
appellant's current asthma is not traceable to disease or 
injury incurred in or aggravated during active military 
service.


ORDER

Entitlement to service connection for asthma is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


